Exhibit 10.58

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of July 28, 2005, is by and among LECG,
LLC, a California limited liability company (the “Borrower”), the banks which
are signatories hereto (each individually, a “Bank,” and collectively, the
“Banks”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
one of the Banks, and as administrative agent for the Banks (in such capacity,
the “Agent”)

 

RECITALS

 

1.                                       The Agent, the Banks and the Borrower
entered into an Amended and Restated Credit Agreement dated as of March 31,
2003, as amended by a First Amendment to Amended and Restated Credit Agreement
dated as of August 18, 2003, a Second Amendment to Amended and Restated Credit
Agreement dated as of November 12, 2003, a Third Amendment to Amended and
Restated Credit Agreement dated as of April 15, 2004, a Fourth Amendment to
Amended and Restated Credit Agreement dated as of August 12, 2004 and a letter
agreement dated as of December 31, 2004 (as amended, the “Credit Agreement”).

 

2.                                       The Borrower has requested that the
Banks agree to amend certain provisions of the Credit Agreement and the Banks
have agreed to such amendments, subject to the terms and conditions set forth in
this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 


SECTION 1.  CAPITALIZED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE CREDIT AGREEMENT,
UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.


 


SECTION 2.  AMENDMENTS.  THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


2.1                               DEFINITIONS.  SECTION 1.1 OF THE CREDIT
AGREEMENT IS AMENDED BY DELETING THE DEFINITIONS OF “APPLICABLE REVOLVING LOAN
MARGIN”, “DISTRIBUTIONS FOR TAX”, “FIXED CHARGE COVERAGE RATIO”, “PERFORMANCE
PAYMENTS”, “PERMITTED ACQUISITIONS” AND “SPONSOR” AS THEY APPEAR THEREIN AND BY
INSERTING IN SUCH SECTION THE FOLLOWING DEFINITIONS IN THE APPROPRIATE
ALPHABETICAL ORDER:

 

--------------------------------------------------------------------------------


 

“Applicable Revolving Loan Margin”:  With respect to (a) LIBOR Rate Advances,
2.0%, (b) Prime Rate Advances, 0.00% and (c) Revolving Commitment Fees, 0.375%.

 

“Bates Acquisition”:  The purchase by the Borrower, either directly or
indirectly through one or more Subsidiaries, of certain assets of Bates Private
Capital Incorporated pursuant to an Asset Purchase Agreement in a form
acceptable to the Agent.

 

“Fixed Charge Coverage Ratio”: For any period of determination, the ratio of

 

(a)                                  EBITDA minus the sum of (i) Capital
Expenditures to the extent not financed with Indebtedness permitted hereunder,
(ii) cash taxes, and (iii) cash dividends and distributions,

 

to

 

(b)                                 the sum of (i) Interest Expense plus
(ii) all Performance Payments actually paid during such period of determination
plus (iii) the greater of (a) all required principal payments with respect to
Indebtedness (including but not limited to all payments with respect to
Capitalized Lease Obligations of the Parent and its Subsidiaries) and
(b) $5,000,000,

 

in each case determined for said period on a consolidated basis for the Parent
and its Subsidiaries in accordance with GAAP.

 

“Performance Payments”:  Deferred payments, earn out payments or other
additional payments made to the seller as part of the purchase price in
connection with a Permitted Acquisition and that are based upon the performance
of the assets or business acquired in such Permitted Acquisition after the
consummation of such Permitted Acquisition, but in each case excluding cash
payments made upon the consummation of such Permitted Acquisition and any
performance bonuses which are treated for accounting purposes as compensation.

 

“Permitted Acquisitions”:  (a) The Bates Acquisition, and (b) any other
acquisition by the Borrower of all or substantially all (or such other amounts
that constitute a controlling interest) of the Equity Interests of, or all or
substantially all of the assets of, Persons conducting businesses similar to
those of the Borrower, as long as  (i) the Agent is notified of such Acquisition
not less than 15 days in advance and is provided with such information as the
Agent may request on the acquired business, (ii) the Borrower has not less than
$5,000,000 of unused availability under the Revolving Note after making such
acquisition, (iii) the Borrower has cash or additional unused availability under
the Revolving Note of not less than $5,000,000 after making such acquisition,
and (iv) the total consideration paid by the Borrower in connection with such
acquisitions does not exceed (x) $20,000,000 in the aggregate for the period of
August 1,

 

2

--------------------------------------------------------------------------------


 

2004 through December 31, 2004, and (y) commencing on January 1, 2005,
$20,000,000 in the aggregate in any fiscal year of the Borrower; provided that
any deferred payments shall be included in the determination of total
consideration for purposes of this clause (iv) at the time payments are actually
made.  For purposes of the foregoing, “total consideration” shall mean, without
duplication, cash or other consideration paid, the fair market value of property
or stock exchanged (or the face amount, if preferred stock), the total amount of
any deferred payments or purchase money debt, all seller financing of Permitted
Acquisitions, and the total amount of any Indebtedness assumed or undertaken in
such transactions.

 


2.2                               TERM LOAN.  SECTION 2.1(B) OF THE CREDIT
AGREEMENT IS AMENDED BY ADDING THE FOLLOWING NEW SENTENCE AT THE END THEREOF:


 

Notwithstanding anything in this Agreement to the contrary, the Borrower and the
Banks acknowledge and agree that (a) the Term Loans have been paid in full prior
to the date of the Fifth Amendment hereto and (b) no further Term Loans shall be
made available to the Borrower.

 


2.3                               LETTER OF CREDIT SUBLIMIT.   SECTION 2.8 OF
THE CREDIT AGREEMENT IS AMENDED BY DELETING THE CLAUSE “$2,000,000” AS IT
APPEARS THEREIN AND BY SUBSTITUTING IN LIEU THEREOF THE CLAUSE “$10,000,000”.


 


2.4                               REVOLVING COMMITMENT ENDING DATE. 
SECTION 2.19 OF THE CREDIT AGREEMENT IS AMENDED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 

Section 2.19                                Revolving Commitment Ending Date. 
The “Revolving Commitment Ending Date” is May 31, 2008.

 


2.5                               MONTHLY FINANCIAL STATEMENTS AND COMPLIANCE
CERTIFICATE.  SECTIONS 5.1(C) AND (D) OF THE CREDIT AGREEMENT ARE EACH AMENDED
BY DELETING EACH APPEARANCE OF THE CLAUSE “30 DAYS” AS IT APPEARS THEREIN AND BY
SUBSTITUTING IN LIEU THEREOF THE CLAUSE “45 DAYS”.


 


2.6                               EBITDA.  SECTION 6.15 OF THE CREDIT AGREEMENT
IS AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

Section 6.15                                EBITDA.  Neither the Parent nor the
Borrower will permit the EBITDA, for each period of four fiscal quarters
indicated below, to be less than (a) $16,000,000 for the four fiscal quarters
ending on or about June 30, 2005, (b) $18,000,000 for the four fiscal quarters
ending on or about September 30, 2005 and (c) $25,000,000 for the four fiscal
quarters ending on or about December 31, 2005 and each period of four fiscal
quarters thereafter.

 

3

--------------------------------------------------------------------------------


 


2.7                               BORROWING BASE AND BORROWING BASE
CERTIFICATES.  EXHIBITS A AND B TO THE CREDIT AGREEMENT ARE HEREBY AMENDED AND
RESTATED IN THEIR ENTIRETIES TO READ AS SET FORTH ON EXHIBITS A AND B ATTACHED
TO THIS AMENDMENT, RESPECTIVELY, WHICH ARE MADE PART OF THE CREDIT AGREEMENT AS
EXHIBITS A AND B THERETO.


 


2.8                               SCHEDULE OF COMMITMENT AMOUNTS.  SCHEDULE 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ
AS SET FORTH ON EXHIBIT C HERETO.


 


2.9                               NEW FORM OF REVOLVING NOTE.  EXHIBIT D TO THE
CREDIT AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS SET FORTH ON
EXHIBIT D ATTACHED TO THIS AMENDMENT, WHICH IS MADE A PART OF THE CREDIT
AGREEMENT AS EXHIBIT D THERETO.


 


2.10                        NEW FORM OF COMPLIANCE CERTIFICATE.  EXHIBIT G TO
THE CREDIT AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS SET FORTH ON
EXHIBIT E ATTACHED TO THIS AMENDMENT, WHICH IS MADE A PART OF THE CREDIT
AGREEMENT AS EXHIBIT G THERETO.


 


SECTION 3.  EFFECTIVENESS OF AMENDMENTS.  THE AMENDMENTS CONTAINED IN THIS
AMENDMENT SHALL BECOME EFFECTIVE UPON DELIVERY BY THE BORROWER OF, AND
COMPLIANCE BY THE BORROWER WITH, THE FOLLOWING:


 


3.1                               THIS AMENDMENT, DULY EXECUTED BY THE BORROWER.


 


3.2                               EACH BANK SHALL HAVE RECEIVED A NON-REFUNDABLE
AMENDMENT FEE IN THE AMOUNT OF $200,000.


 


3.3                               A REAFFIRMATION OF GUARANTY AND SECURITY
AGREEMENT, IN THE FORM OF EXHIBIT F HERETO, DULY EXECUTED BY EACH OF THE PARENT,
LECG CANADA HOLDING, INC., AND SILICON VALLEY EXPERT WITNESS GROUP, INC.


 


3.4                               A COPY OF THE COMPANY RESOLUTIONS OF THE
BORROWER AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT
CERTIFIED AS TRUE AND ACCURATE BY ITS SECRETARY OR ASSISTANT SECRETARY, ALONG
WITH A CERTIFICATION BY SUCH SECRETARY OR ASSISTANT SECRETARY (I) CERTIFYING
THAT THERE HAS BEEN NO AMENDMENT TO THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER
SINCE TRUE AND ACCURATE COPIES OF THE SAME WERE DELIVERED TO THE AGENT WITH A
CERTIFICATE OF THE SECRETARY OF THE BORROWER DATED APRIL 15, 2004,
(II) CERTIFYING AS TO TRUE AND ACCURATE COPIES OF THE RESOLUTIONS OF THE
GOVERNING BODY OF THE BORROWER AUTHORIZING THE EXECUTION AND DELIVERY OF THIS
AMENDMENT AND EACH OTHER DOCUMENT OR INSTRUMENT IN CONNECTION WITH THIS
AMENDMENT (COLLECTIVELY, THE “AMENDMENT DOCUMENTS”) TO BE EXECUTED BY THE
BORROWER, AND (III) IDENTIFYING EACH OFFICER OF THE BORROWER AUTHORIZED TO
EXECUTE THE AMENDMENT DOCUMENTS, AND, IF SPECIMENS OF SUCH OFFICERS’ SIGNATURES
WERE NOT PREVIOUSLY PROVIDED TO THE AGENT, CERTIFYING AS TO SPECIMENS OF SUCH
OFFICERS’ SIGNATURES AND SUCH OFFICERS’ INCUMBENCY IN SUCH OFFICES AS SUCH
OFFICERS HOLD.

 

4

--------------------------------------------------------------------------------


 


3.5                               THE BORROWER SHALL HAVE SATISFIED SUCH OTHER
CONDITIONS AS SPECIFIED BY THE AGENT, INCLUDING PAYMENT OF ALL UNPAID LEGAL FEES
AND EXPENSES INCURRED BY THE AGENT THROUGH THE DATE OF THIS AMENDMENT IN
CONNECTION WITH THE CREDIT AGREEMENT, THE SECURITY DOCUMENTS AND THE AMENDMENT
DOCUMENTS.


 


SECTION 4.  REPRESENTATIONS, WARRANTIES, AUTHORITY, NO ADVERSE CLAIM.


 


4.1                               REASSERTION OF REPRESENTATIONS AND WARRANTIES,
NO DEFAULT.  THE BORROWER HEREBY REPRESENTS THAT ON AND AS OF THE DATE HEREOF
AND AFTER GIVING EFFECT TO THIS AMENDMENT ALL OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE TRUE, CORRECT AND COMPLETE IN
ALL RESPECTS AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT
FOR CHANGES PERMITTED BY THE TERMS OF THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT AND THERE WILL EXIST NO DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT ON SUCH DATE WHICH HAS NOT BEEN WAIVED BY
THE BANKS.


 


4.2                               AUTHORITY, NO CONFLICT, NO CONSENT REQUIRED.
THE BORROWER REPRESENTS AND WARRANTS THAT THE BORROWER HAS THE POWER AND LEGAL
RIGHT AND AUTHORITY TO ENTER INTO THE AMENDMENT DOCUMENTS AND HAS DULY
AUTHORIZED AS APPROPRIATE THE EXECUTION AND DELIVERY OF THE AMENDMENT DOCUMENTS
AND OTHER AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY THE BORROWER IN
CONNECTION HEREWITH OR THEREWITH BY PROPER COMPANY ACTION, AND NONE OF THE
AMENDMENT DOCUMENTS NOR THE AGREEMENTS CONTAINED HEREIN OR THEREIN CONTRAVENES
OR CONSTITUTES A DEFAULT UNDER ANY AGREEMENT, INSTRUMENT OR INDENTURE TO WHICH
THE BORROWER IS A PARTY OR A SIGNATORY OR A PROVISION OF THE BORROWER’S
ORGANIZATIONAL DOCUMENTS OR ANY OTHER AGREEMENT OR REQUIREMENT OF LAW, OR
RESULTS IN THE IMPOSITION OF ANY LIEN ON ANY OF ITS PROPERTY UNDER ANY AGREEMENT
BINDING ON OR APPLICABLE TO THE BORROWER OR ANY OF ITS PROPERTY EXCEPT, IF ANY,
IN FAVOR OF THE AGENT AND THE BANKS.  THE BORROWER REPRESENTS AND WARRANTS THAT
NO CONSENT, APPROVAL OR AUTHORIZATION OF OR REGISTRATION OR DECLARATION WITH ANY
PERSON, INCLUDING BUT NOT LIMITED TO ANY GOVERNMENTAL AUTHORITY, IS REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY BY THE BORROWER OF THE AMENDMENT
DOCUMENTS OR OTHER AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY THE
BORROWER IN CONNECTION THEREWITH OR THE PERFORMANCE OF OBLIGATIONS OF THE
BORROWER THEREIN DESCRIBED, EXCEPT (A) FOR THOSE WHICH THE BORROWER HAS MADE,
OBTAINED OR PROVIDED AND AS TO WHICH THE BORROWER HAS DELIVERED CERTIFIED COPIES
OF DOCUMENTS EVIDENCING EACH SUCH ACTION TO THE AGENT AND THE BANKS AND (B) FOR
THOSE WHICH THE BORROWER WILL MAKE, OBTAIN OR PROVIDE UPON THE CONSUMMATION OF
THIS AMENDMENT AND AS TO WHICH THE BORROWER WILL PROMPTLY DELIVER CERTIFIED
COPIES OF DOCUMENTS EVIDENCING EACH SUCH ACTION TO THE AGENT AND THE BANKS.


 


4.3                               NO ADVERSE CLAIM. THE BORROWER WARRANTS,
ACKNOWLEDGES AND AGREES THAT NO EVENTS HAVE BEEN TAKEN PLACE AND NO
CIRCUMSTANCES EXIST AT THE DATE HEREOF WHICH WOULD GIVE THE BORROWER A BASIS TO
ASSERT A DEFENSE, OFFSET OR COUNTERCLAIM TO ANY CLAIM OF THE AGENT OR THE BANKS
WITH RESPECT TO THE OBLIGATIONS.

 

5

--------------------------------------------------------------------------------


 


SECTION 5.  AFFIRMATION OF CREDIT AGREEMENT, FURTHER REFERENCES, AFFIRMATION OF
SECURITY INTEREST.  THE AGENT, EACH BANK AND THE BORROWER EACH ACKNOWLEDGE AND
AFFIRM THAT THE CREDIT AGREEMENT, AS HEREBY AMENDED, IS HEREBY RATIFIED AND
CONFIRMED IN ALL RESPECTS AND ALL TERMS, CONDITIONS AND PROVISIONS OF THE CREDIT
AGREEMENT, EXCEPT AS AMENDED BY THIS AMENDMENT, SHALL REMAIN UNMODIFIED AND IN
FULL FORCE AND EFFECT.  ALL REFERENCES IN ANY DOCUMENT OR INSTRUMENT TO THE
CREDIT AGREEMENT ARE HEREBY AMENDED AND SHALL REFER TO THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT.  THE BORROWER CONFIRMS TO THE AGENT AND THE BANKS
THAT THE OBLIGATIONS ARE AND CONTINUE TO BE SECURED BY THE SECURITY INTEREST
GRANTED BY THE BORROWER IN FAVOR OF THE AGENT AND THE BANKS UNDER THE SECURITY
AGREEMENT, AND ALL OF THE TERMS, CONDITIONS, PROVISIONS, AGREEMENTS,
REQUIREMENTS, PROMISES, OBLIGATIONS, DUTIES, COVENANTS AND REPRESENTATIONS OF
THE BORROWER UNDER SUCH DOCUMENTS AND ANY AND ALL OTHER DOCUMENTS AND AGREEMENTS
ENTERED INTO WITH RESPECT TO THE OBLIGATIONS UNDER THE CREDIT AGREEMENT ARE
INCORPORATED HEREIN BY REFERENCE AND ARE HEREBY RATIFIED AND AFFIRMED IN ALL
RESPECTS BY THE BORROWER.

 


SECTION 6.  MERGER AND INTEGRATION, SUPERSEDING EFFECT.  THIS AMENDMENT, FROM
AND AFTER THE DATE HEREOF, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES HERETO AND SUPERSEDES AND HAS MERGED INTO THIS AMENDMENT ALL
PRIOR ORAL AND WRITTEN AGREEMENTS ON THE SAME SUBJECTS BY AND BETWEEN THE
PARTIES HERETO WITH THE EFFECT THAT THIS AMENDMENT, SHALL CONTROL WITH RESPECT
TO THE SPECIFIC SUBJECTS HEREOF AND THEREOF.


 


SECTION 7.  SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AMENDMENT
AND THE OTHER AMENDMENT DOCUMENTS AND ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR THERETO SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE, VALID AND ENFORCEABLE UNDER
THE APPLICABLE LAW OF ANY JURISDICTION, BUT, IF ANY PROVISION OF THIS AMENDMENT,
THE OTHER AMENDMENT DOCUMENTS OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION
CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR THERETO SHALL BE HELD TO BE
PROHIBITED, INVALID OR UNENFORCEABLE UNDER THE APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE IN SUCH JURISDICTION ONLY TO THE EXTENT OF SUCH
PROHIBITION, INVALIDITY OR UNENFORCEABILITY, WITHOUT INVALIDATING OR RENDERING
UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF
THIS AMENDMENT, THE OTHER AMENDMENT DOCUMENTS OR ANY OTHER STATEMENT, INSTRUMENT
OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR THERETO IN
SUCH JURISDICTION, OR AFFECTING THE EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 8.  SUCCESSORS.  THE AMENDMENT DOCUMENTS SHALL BE BINDING UPON THE
BORROWER, THE AGENT AND THE BANKS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
AND SHALL INURE TO THE BENEFIT OF THE BORROWER, THE AGENT AND THE BANKS AND THE
SUCCESSORS AND ASSIGNS OF THE AGENT AND THE BANKS.


 


SECTION 9.  LEGAL EXPENSES.  AS PROVIDED IN SECTION 9.2 OF THE CREDIT AGREEMENT,
THE BORROWER AGREES TO REIMBURSE THE AGENT UPON DEMAND FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING FILING AND RECORDING COSTS AND FEES, CHARGES
AND DISBURSEMENTS OF OUTSIDE

 

6

--------------------------------------------------------------------------------


 


COUNSEL TO THE AGENT (DETERMINED ON THE BASIS OF SUCH COUNSEL’S GENERALLY
APPLICABLE RATES, WHICH MAY BE HIGHER THAN THE RATES SUCH COUNSEL CHARGES THE
AGENT IN CERTAIN MATTERS) AND/OR THE ALLOCATED COSTS OF IN-HOUSE COUNSEL
INCURRED FROM TIME TO TIME) INCURRED IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, ENFORCEMENT AND COLLECTION OF THIS AMENDMENT AND THE LOAN DOCUMENTS
AND ALL OTHER DOCUMENTS NEGOTIATED AND PREPARED IN CONNECTION WITH THIS
AMENDMENT AND THE LOAN DOCUMENTS.


 


SECTION 10.  HEADINGS.  THE HEADINGS OF VARIOUS SECTIONS OF THIS AMENDMENT HAVE
BEEN INSERTED FOR REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE A PART OF THIS
AMENDMENT.


 


SECTION 11.  COUNTERPARTS.  THE AMENDMENT DOCUMENTS MAY BE EXECUTED IN SEVERAL
COUNTERPARTS AS DEEMED NECESSARY OR CONVENIENT, EACH OF WHICH, WHEN SO EXECUTED,
SHALL BE DEEMED AN ORIGINAL, PROVIDED THAT ALL SUCH COUNTERPARTS SHALL BE
REGARDED AS ONE AND THE SAME DOCUMENT, AND EITHER PARTY TO THE AMENDMENT
DOCUMENTS MAY EXECUTE ANY SUCH AGREEMENT BY EXECUTING A COUNTERPART OF SUCH
AGREEMENT.


 


SECTION 12.  GOVERNING LAW.  THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.


 

[Remainder of page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

 

LECG, LLC

 

 

 

 

 

By:

/s/ John C. Burke

 

 

 

John C. Burke

 

Title: Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
In its individual corporate capacity and as Agent

 

 

 

By:

/s/ Robert A. Rosati

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Patrick J. O'Toole

 

 

 

 

 

Title:

First Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT F TO
FIFTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT

 

REAFFIRMATION OF GUARANTY AND SECURITY AGREEMENT

 

This will confirm (a) that each of the undersigned hereby consents to the terms
of that Fifth Amendment to Amended and Restated Credit Agreement dated
concurrently herewith by and among LECG, LLC (the “Borrower”), the banks party
thereto (the “Banks”) and U.S. Bank National Association, as agent for the Banks
(the “Agent”) (the “Fifth Amendment”) and to the execution, delivery and
consummation of the Fifth Amendment and the transactions contemplated thereby by
the Borrower; and (b) that the obligations of the Borrower to the Agent or any
Bank under the Amended and Restated Credit Agreement dated as of March 31, 2003
by and among the Borrower, the Banks and the Agent (as previously amended the
“Credit Agreement”) as amended by the Fifth Amendment constitute “Obligations”
of the Borrower to the Banks within the meaning of those certain separate
Guaranties and Security Agreements and executed by the undersigned in favor of
the Agent and the Banks (as amended, restated or otherwise modified.  Each of
the undersigned further confirms that all of the terms, conditions, provisions,
agreements, requirements, promises, obligations, duties, covenants and
representations of the undersigned under its Guaranty or its Security Agreement,
and any and all other documents and agreements entered into with respect to the
obligations under its Guaranty or its Security Agreement, are incorporated
herein by reference and are hereby ratified and affirmed in all respects by the
undersigned.

 

[the Signature Page follows]

 

F-1

--------------------------------------------------------------------------------


 

 

LECG CORPORATION

 

 

 

 

 

By

/s/ John C. Burke

 

 

Its

Chief Financial Officer

 

 

 

 

SILICON VALLEY EXPERT WITNESS GROUP, INC.

 

 

 

 

 

By

/s/ John C. Burke

 

 

Its

Chief Financial Officer

 

 

 

 

 

 

LECG CANADA HOLDING, INC.

 

 

 

By

/s/ John C. Burke

 

 

Its

Chief Financial Officer

 

 

F-2

--------------------------------------------------------------------------------